Title: To Benjamin Franklin from Edmund Burke, 28 February 1782
From: Burke, Edmund
To: Franklin, Benjamin


Dear Sir,
London, Charles Street, Feb. 28, 1782.
Your most obliging letter demanded an early answer. It has not received the acknowledgment which was so justly due to it. But providence has well supplied my deficiences; and the delay of the answer has made it much more satisfactory than at the time of my receipt of your letter I dared to promise myself it could be. I congratulate you, as the friend of America, I trust, as not the enemy of England, I am sure, as the friend of mankind, on the resolution of the house of commons, carried by a majority of nineteen at two o’clock this morning, in a very full house. It was the declaration of two hundred and thirty four; I think it was the opinion of the whole. I trust it will lead to a speedy peace between the two branches of the English nation, perhaps to a general peace; and that our happiness may be an introduction to that of the world at large. I most sincerely congratulate you on the event. I wish I could say, that I had accomplished my commission. Difficulties remain. But as Mr. Laurens is released from his confinement, and has recovered his health tolerably, he may wait, I hope, without a great deal of inconvenience, for the final adjustment of his troublesome business. He is an exceedingly agreeable and honourable man. I am much obliged to you for the honour of his acquaintance. He speaks of you as I do; and is perfectly sensible of your warm and friendly interposition in his favour. I have the honour to be with the highest possible esteem and regard, dear Sir, your most faithful and obedient humble servant,
Edmund Burke.

General Burgoyne presents his best compliments to you with his thanks for your obliging attentions towards him.

